DETAILED ACTION

Election/Restrictions
Claims 15-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 15, 2021.
Applicant’s election without traverse of claims 1-14 in the reply filed on October 15, 2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a gas application mechanism in claim 2; a drying mechanism in claim 3; a cooling mechanism in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation "gas application mechanism" in claim 2 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "mechanism" coupled with functional language “to blow a moisture-free gas " without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term "mechanism" is merely a generic placeholder for the term "means."


Claim limitation "drying mechanism" in claim 3 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "mechanism" coupled with functional language "configured to remove residual moisture" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term "mechanism" is merely a generic placeholder for the term "means."
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 3 has/have been interpreted to cover "infrared heater 5" corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec-para. 47; Drawings-Fig. 1).

Claim limitation "cooling mechanism" in claim 4 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "mechanism" coupled with functional language " configured to cool the thermoplastic prepreg" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term "mechanism" is merely a generic placeholder for the term "means."

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 2013/0295806) taken in view of Sprengling (US 4,496,415).
In regards to claim 1, Imai teaches a system for producing a fiber reinforced mold base material (thermoplastic prepreg) comprising: 
a double-belt press (105) which comprises an upper and lower belt, the upper belt presses/compress the reinforcing fiber bundles/substrate (fig. 12; para. 473);
an impregnation bath (6 resin applicator) applies a polymer to the substrate, (fig. 12; para. 473-474);
a hot air drying furnace (8, curing oven) which operates at an elevated temperature and is capable of effecting polymerization of monomers (fig. 12; para. 474).
Imai does not explicitly teach lower belt having a longitudinal length that is longer than the upper belt and a resin applicator that is positioned atop the lower belt and that is configured to apply monomers or oligomers to the substrate.
However, Sprengling teaches an apparatus comprising a double belt mechanism provided as an upper steel belts and a lower steel belt (25).  Sprengling teaches the lower steel belt is longer than the upper steel belt, such that the lower steel belt extends from a resin powder application means (9/10), through a laminating machine enclosure (13) and to a cutting means (32) (fig. 1; col. 3, lines 45-50, col. 4, lines 45-60, col. 5, lines 1-10).
Sprengling teaches the resin powder application means applies a thermosettable dry resin powder (7/8) onto sheets (8) (fig. 1; col. 3, lines 45-50).  Sprengling teaches within the laminating machine enclosure the upper and lower steel belts are pressed together by a pair of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the resin powder application means and double belt mechanism pressed together in the laminating machine enclosure of Sprengling onto the impregnation bath and double-belt press of Imai because Sprengling teaches it will provide good resin impregnation (col. 2, lines 5-10).
Further regarding claim 1, Imai and Sprengling as discussed above, teaches the upper and lower steel belts presses the substrate and the polymers applied onto the substrate fully saturate the substrate to provide a fully impregnated substrate.
Please note, functional recitations merely require the ability to so perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114).
In regards to claim 2, Imai and Sprengling as discussed above, where Imai further teaches a gas inlet port (10, air/gas plenum) into a chamber (9) which comprises the double-belt press, where a nitrogen gas (moisture free gas) supplied to the gas inlet port adjusts the oxygen concentration in the chamber (fig. 12; para. 475), where the apparatus of Imai and Sprengling is capable of prevent exposure of the monomers or oligomers to ambient moisture in a surrounding environment within the chamber/laminating machine enclosure.
In regards to claim 3, Imai and Sprengling as discussed above, where Imai further teaches a hot air drying furnace (8, equivalent dry mechanism) which surrounds the substrate 
In regards to claim 8, Imai and Sprengling as discussed above, where Imai further teaches a roller (see #13 in fig. 12) which unwinds the substrate supplied to the system (fig. 12; para. 577).
In regards to claim 9, Imai and Sprengling as discussed above, where the prior art are capable of providing a substrate(s) of as recited in the claim (Imai-para. 94, 223).  Further, it has been held the recitation of a particular type of substrate or processing materials do not limit an apparatus claim (MPEP2115).
In regards to claims 10-14, Imai and Sprengling as discussed above, where the prior art are capable of providing the claimed chemical composition(s) for the claimed intended purposes.  Further, it has been held the recitation of a particular type of substrate or processing materials do not limit an apparatus claim (MPEP2115).

Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Imai and Sprengling as applied to claims 1-3 and 8-14 above, and further in view of Debalme (US 2001/0032696).
In regards to claim 4, Imai and Sprengling as discussed above, but do not explicitly teach a cooling mechanism to cool the thermoplastic prepreg after polymerization of the monomers or oligomers.
However, Debalme teaches a press (31) comprising roll-34 and roll-36 which are heated together with roll-35 and roll-37 which provide a cooling function.  Deblame teaches a pair of belts (32/33) wrap around the rolls to sandwich the sheets-28 (fig. 1; para. 67-68).

In regards to claim 5, Imai and Sprengling as discussed above, but do not explicitly teach a fiber chopper or a fiber scattering device positioned above the lower belt, the fiber chopper or fiber scattering device being configured to disperse fiber strands or rovings atop the lower belt to form the fiber mat, web, or mesh.
However, Debalme a cutter (12, fiber chopper) is connected to a perforated drum (15) and shaft (17) which is positioned above a belt-19, where the cutter chops threads and the shaft distributes the chopped threads onto the belt-19 (fig. 1; para. 60-62).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the cutter connected to the perforated drum and shaft of Debalme onto the system of Imai and Sprengling, where the shaft would be positioned above the lower steel belt, because Debalme teaches it will form a composite product at with the desired bonding after cooling at a high rate (para. 7, 10).

Claims 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Imai and Sprengling as applied to claims 1-3 and 8-14 above, and further in view of Kiyono (US 3,679,788).
In regards to claims 6-7, Imai and Sprengling as discussed above, but do not explicitly teach a twin-screw extrusion device having a port that receives a powder/pellet material, where 
However, Kiyono teaches twin screw extruder comprising a hopper (1) which holds thermoplastic resin, where the hopper is connected to an opening (3, port) which feeds the resin into the twin screw extruder.  Kiyono teaches the screws (5) rotate to mix the supplied resin and transfers the material towards an exit (15) (fig. 1; col. 5, lines 10-20).
Kiyono teaches the twin screw extruder comprises an extruder head (14, resin applicator) with the exit, where heaters-12 are installed on an exterior of cylinder (4) of the twin screw extruder and adjacent to the extruder head (fig. 1-2; col. 5, lines 55-70).  Kiyono teaches the heater-12 melts the resin as the move to the exit (col. 7, lines 15-35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the twin screw extruder of Kiyono onto the resin powder application means of Imai and Sprengling because Kiyono teaches it will make uniformly liquid thermoplastic (col. 2, lines 70-75, col. 3, lines 5-10). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717